Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the figures are so light as to be barely visible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 3 refer to a “treaded through hole,” which should instead be “threaded through hole”.
	In each of claims 3-6, “the plate” should be “the metal plate.”
Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 5247158 to Steinhauser et al (Steinhauser) in view of Applicant’s acknowledged prior art (APA) and US Pat. 4823453 to Bartlett.
	Referring to Figure 1 and 2:40 – 3:25 (“column:lines”), Steinhauser discloses, as recited in claim 1, “a cartridge heater cover [30], comprising a metal plate [48] coupled to an end of a cartridge heater [20] wherein a wiring [34a, 34b] protrudes.” The metal plate 48 of Steinhauser is circular, as recited in claim 2.
	Claims 1-3 differ from the cartridge heater of Steinhauser only in calling for “a threaded through hole” “centered on the metal plate.” Noting initially that the APA discloses that the friction fit of a cartridge heater in a cavity can be sufficiently tight to cause damage to the heater when one attempts to remove it by gripping and “pulling the wiring that protrudes from the end of the cartridge” (see PGPub. ¶¶ [0008]), Bartlett discloses means to remove a similarly shaped cartridge held by friction in a cavity, without damaging the cartridge (1:48-53). Bartlett, at Figures 4 &5, and 4:18-37, teaches a threaded hole in a capping part 140 at the end of cylindrical cartridge 112, aligned with the axis of the cartridge 112. It would have been obvious to adapt the cartridge removal means of Bartlett to the heating cartridge of Steinhauser, which unambiguously implies centering the threaded hole of Bartlett on the circular metal plate 46 of  Steinhauser to allow heater removal with damaging the cartridge.
	As recited in claims 4 and 5, Steinhauser teaches “two openings {32a, 32b] for the wiring to come out of the cartridge heater (2:51-55). While Steinhauser does not expressly mention “two openings... diametrically opposite... each other on a perimeter of the [metal] plate,” as recited in claim 6, this does not patentably distinguish the claim from the prior art of record. It would have been obvious to place the wire openings oppositely on the metal plate perimeter for strictly electrical considerations, such as maximizing lead wire separation where a small diameter cartridge heater is required, to avoid arcing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/17/22